Citation Nr: 1453650	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD) (claimed as lumbar strain and herniation nucleous pulposus).

2.  Entitlement to service connection for a respiratory disability, to include allergic rhinitis.


REPRESENTATION

Appellant represented by:	Brooke Thomas, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant & his Wife



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to March 1954 in the United States Navy Reserve as a Naval Aviation Cadet during which time he participated in a flight training program.  At the end of this enlistment, he was immediately commissioned as a second lieutenant in the United States Marine Corps Reserve and was retained on active duty from March 1954 to August 1956.  Thereafter, he served an unverified period of service in the Marine Corps Reserve.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  His wife was also present, but she did not provide testimony.  A transcript of the proceeding is associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for Remand: To obtain hospital clinical records, to obtain an addendum medical opinion regarding degenerative disc disease (DDD) and to schedule a VA respiratory disorder examination.  

I.  Entitlement to service connection for DDD of the lumbar spine

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In this case, service treatment records show that the Veteran sustained an injury to his back during service.  Specifically, they indicate that the Veteran was hospitalized between March 22, 1955, and April 14, 1955, after landing flat on his back when diving into a swimming pool.  A record from the Naval Hospital indicates that the injury was in the line of duty and not due to the Veteran's own misconduct.  A herniation nucleus pulposus was initially identified on March 22, 1955.  It was noted that routine laboratory studies were normal and x-rays of the lumbar spine were negative.  After a course of intensive physiotherapy and corrective exercises, marked improvement was noted.  On April 14, 1955, when the Veteran was discharged back to duty, the record indicated the "diagnosis changed" to "sprain lumbar".

At his October 2014 hearing before the Board, the Veteran insisted that the diving incident never happened and maintained that the injury to his back occurred during an "aircraft incident".  The Veteran's military operational specialty (MOS) was pilot.  The Veteran explained that on a flight mission he was tossed around in the cockpit when the plane he was flying began to "tumble out of control."  See December 2010 Notice of Disagreement.  He indicated, and his records confirm, that he was awarded a Navy Cross; he alleges this award was given for his effort when flying the malfunctioning aircraft back to safety.  At the hearing before the Board, the Veteran showed the Judge "Navy Personnel Form 1650/96 Navy Cross."  See Board Hearing Transcript at 29.  However, this award is not shown on his DD Form 214, and the Board notes that the Veteran's complete personnel records are not in the electronic file.

Although the Veteran disputed the circumstances of his back injury in service, the Board notes that the service treatment records nevertheless show a back injury in service.  Therefore, the requirement for service connection purposes that there be an in-service injury has been met and is conceded. 

The record also reflects that the Veteran has a current disability.  A private radiology consultation report dated in October 2009 indicates x-rays were taken of the lumbar spine.  The impression was severe degenerative dextrorotoscoliosis.  DDD was noted throughout the lumbar spine and oblique views showed facet osteoarthritis at L3-L4, L4-L5 and L5-S1 and grade 1 anterior listhesis of L4 with respect to L5.  On x-ray at a VA examination in February 2010, prominent multilevel lumbar DDD was noted.

The remaining question in this case is whether there is competent evidence of a nexus or a connection between the current low back disability and the injury incurred in service.  Upon review of the record, the Board finds that further development of this element of the claim is necessary prior to final adjudication.  

Concerning this, the Board notes that, following the Veteran's discharge from the Naval Hospital in April 1955, the service records do not contain complaints or findings relevant to a low back condition.  In March 1956, the Veteran was hospitalized again for epidemic parotitis, and at that time the examiner noted the previous period of hospitalization in the Naval Hospital in Yokuska, Japan, for lumbar sprain and also noted that "[h]e has been asymptomatic since that time."  On reports of an examination conducted in May 1956 (for the purpose of promotion to the rank of 1st lieutenant) and in July 1956 (for the purpose of release from active duty), clinical evaluation of the spine was normal.  Similarly, physical examinations dated in 1959 during the Veteran's period of Reserve service do not indicate any complaints or findings concerning the back.

Following service, the first evidence of treatment for lower back pain appears to be 1984, nearly 30 years after separation from active duty.  A statement from Dr. G.C. received in response to a request for records indicated the Veteran had sought treatment for low back pain between 1984 and October 1999.  The doctor indicated that since the records were more than 7 years old, they were no longer available.  There are also records from the East Hill Chiropractic Center that indicate treatment beginning in 2004.  No mention to the treatment provider of an in-service injury appears in the records and the first diagnosis of what disability was causing the Veteran's low back pain was on x-ray in October 2009.

In February 2010, the Veteran underwent a VA examination in connection with his claim.  It was indicated that after separation from the Marine Corps Reserve, the Veteran continued to fly planes with Continental Airlines for 44 years prior to retirement in 2001.  The examiner examined the extent of the Veteran's current disability, including taking range of motion measurements.  He indicated the Veteran's DDD was less likely than not caused by or related to active military service.  No rationale was provided.  The RO sought an addendum opinion.  In March 2010, the examiner explained that medical literature indicated that "age, familiar aggregation (genetics) and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors" of DDD.  He concluded that the current disability was less than likely related to the in-service injury because the Veteran's x-ray in service was negative for DDD.

The Board finds this medical opinion is inadequate.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes to provide an examination, it must ensure that the examination is adequate).   It does not appear the examiner considered the lay evidence supporting the Veteran's claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions . . .").  In addition, the examiner provided no opinion as to the most likely etiology for DDD in this particular Veteran's case. 

Unfortunately, the Board also finds that the other medical opinions of record also lack probative value.  In April 2010, Dr. B.B.H. of the Sacred Heart Medical Group wrote a letter indicating the Veteran had shown him service treatment records indicating an injury to his low back in service and that he suffered a herniated disk.  The examiner indicated that the documentation "supports that these injuries were service related."  Certainly, the injury in service was found to be in the line of duty and not a result of the Veteran's misconduct; nonetheless, the doctor's letter does not provide any information regarding the etiology of the Veteran's current disability or comment on any potential relationship between the injury in service and the present day diagnosis of a low back disability.  Thus, the opinion lacks probative value when considering the Veteran's claim.

In May 2010, Dr. H. of the East Hill Chiropractic Center wrote a letter indicating the Veteran presented in his office on October 2009 for evaluation of low back pain and sciatica.  He indicated the Veteran related to him that he first injured his low back in military service while flying as a Class 1 fighter.  The Veteran showed the doctor his service treatment records from 1955 showing a herniated disc.  The doctor indicated that the documents clearly supported that the injuries were service related and that the injury was not of his own misconduct.  The doctor indicated the Veteran had seen various practitioners over the years for management of low back pain.  The doctor did not provide any opinion or comments on whether there was a relationship between the injury the Veteran sustained in service and his currently diagnosed disability.  Therefore, the Board finds that Dr. H.'s opinion does not support the claim for service connection because it does not provide evidence concerning a relationship between the current disability and the conceded in-service injury.

Along with his testimony at the hearing before the Board, the Veteran submitted supporting lay statements from his step-daughter and son.  The son's statement indicated that in 1975, he was living with his father in California and that the Veteran had severe back problems at that time.  The son indicated the Veteran was "put under physical therapy for two weeks" and after that time, a hospital bed was set up in the living room with a harness for traction and that he was in bed for 10 hours a day for 10 days.  This was repeated in 1977.  The son indicated that after studying his father's service treatment records, he was "totally convinced" that the service injury caused the Veteran's back problems.  The Veteran's step-daughter echoed these sentiments.

The Board notes that although a layperson can provide evidence as to some questions of etiology, a question about the etiology of DDD or a relationship between DDD and an event in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, such a question is a medical matter requiring someone with medical training about the nature and causes of DDD to resolve.

The record still lacks an adequate medical opinion as to the etiology of the Veteran's current lumbar spine disability.  To give the Veteran every opportunity and to fully satisfy VA's duty to assist, the Board will remand the claim for an addendum opinion.

Prior to forwarding the claims file to the VA examiner, the RO should attempt to obtain the hospital clinical records, if any, from the Naval Hospital in Yokuska, Japan, where the Veteran was treated for over three weeks for a back injury in service.  

II.  Entitlement to service connection for rhinitis

The Veteran contends that he currently has a respiratory disorder, specifically allergic rhinitis, due to exposure to "lava dust" from being stationed near Mount Fuji in Japan during service.  At his October 2014 hearing before the Board, the Veteran showed the Judge his pilot's log book where it indicated he went to the airport on Mount Fuji.  He stated that his nose was driving him "absolutely crazy and he had to get off the hill."  He indicated he had not sought treatment in the intervening years since service, but that he did suffer continuing symptoms.

In February 2010, the Veteran underwent a VA examination.  He indicated he did not remember making the service connection claim; however, he indicated seasonal symptoms of runny nose.  The examiner did not diagnose rhinitis or any other respiratory disability.  In March 2010, an addendum opinion was sought.  The examiner noted that rhinitis was resolved and that the Veteran was seeking no treatment.  In addition, there were no objective findings on physical examination to support a diagnosis.

Private treatment records dated after the February 2010 VA examination indicate treatment from a Dr. H. for respiratory symptoms beginning in May 2010.  Allergic rhinitis was assessed.  In September 2010, sinusitis and mild emphysema were identified.  In December 2010, sinusitis was again noted.  In November 2011, the Veteran presented with a cough and post nasal drip; sinusitis was identified.  Double pneumonia with underlying chronic obstructive pulmonary disorder (COPD) was assessed in a record dated in October 2012.  A November 2012 record identified "slight course breathing bilaterally" and it was noted that bilateral pneumonia was resolved.  In December 2013, the Veteran presented with cough and post nasal drip and diagnosed with an upper respiratory infection.

The Board notes the evidence of record since March 2010 indicates on-going respiratory problems.  To give the Veteran every opportunity to substantiate his claim, the Board finds that prior to final adjudication of the claim, the Veteran should be scheduled for another VA examination to determine whether he currently has a respiratory disability and to obtain another, more informed opinion regarding etiology in light of the Veteran's contention that he currently has a respiratory disability due to exposure to lava dust in service.

VA's duty to assist requires providing the Veteran a VA examination when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is insufficient evidence to decide the claim.  There is lay evidence of exposure to lava dust in service and evidence since the most recent VA examination that the Veteran has a current disability.  The absence of evidence of a current disability was the reason the RO initially denied the claim in March 2010.  The Veteran has raised the argument that his current disability may be linked to service through exposure to lava dust given his location near Mount Fuji in Japan.  In order to satisfy VA's duty to assist, the RO should schedule the Veteran for a respiratory disorder VA examination on remand.

III. General development of the record

It is unclear whether the Veteran sought VA treatment for either his lower back disability or his respiratory concerns.  There do not appear to be any VA treatment records in the electronic claims file.  On remand, the RO should ensure there are no VA treatment records that should be associated with the Veteran's file for review.

The Board also notes evidence of record that the Veteran applied for social security disability benefits in January 2014.  The United States Court of Appeals for Veterans Claims has held that, where VA has notice that a Veteran is receiving disability benefits from SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the supporting medical documents on which the decision was based. See Hayes v. Brown, 9 Vet. App. 67 (1996). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete service personnel records including verification of an award of the Navy Cross.  Give the Veteran the opportunity to submit evidence of this award including "Navy Personnel Form 1650/96 Navy Cross" which he presented at the hearing before the Board but which is not in the electronic file.  See Board Hearing Transcript at 29.

2.  Ask the Veteran whether he has been treated at any VA facility for a respiratory disorder or a low back disorder in recent years.  Associate all VA treatment records, if any, with the claims file.

3.  Request the Veteran's Social Security records for association with the claims file.  Such records must include, but are not limited to, a copy of the Veteran's original award letter, documentation showing the disability(ies) upon which the award was based, and all medical records associated with the original award, as well as those associated with the continuing award. 

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought. 38 U.S.C.A. § 5103A(b)  (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2)  (2014).

4.  Attempt to obtain clinical records, if any, dated from March 22, 1955, to April 14, 1955, from the U.S. Naval Hospital in Yokuska, Japan, from whatever repository where such records may be kept.  All requests and responses, positive and negative, should be associated with the claims file.  If these records are unavailable, a notation to that effect should be made. 

5.  After the aforementioned development is completed, the RO should refer the Veteran's claims folder to the February 2010 VA examiner or, if the February 2010 VA examiner is unavailable, to another suitably qualified VA examiner for an opinion regarding the etiology of the Veteran's lumbar spine disability.

The electronic claims file must be made available to the examiner and a review of the records made, to include the lay statements provided by the Veteran at his October 2014 hearing before the Board, his statements in support of claim and statements from his son and step-daughter.  In addition, if hospital records are obtained from the Veteran's 3 weeks in the hospital during service, those should also be considered since they are pertinent to the Veteran's in-service back injury.

Following a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that a current back disorder first manifested during active service or is otherwise the result of the in-service back injury as opposed to being more likely the result of some other cause or factor.  In addition to the documented back injury in the service treatment records, the examiner should also consider and comment on the Veteran's belief that his current back disorder is the result of his duties as pilot in service and of the effects of G-forces on his back when flying.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

6.  After the aforementioned evidentiary development is completed, schedule the Veteran for a VA respiratory disorder examination with an appropriate specialist.

All appropriate tests should be accomplished and the results set forth in the examiner's report.

Following examination and review of the record, the examiner should determine whether the Veteran currently has a diagnosis or diagnoses of any respiratory disorders, to include allergic rhinitis.

The examiner should recognize the Veteran's allegation that he has suffered continuing symptoms and that his current respiratory disability was caused by or the result of exposure to lava dust where he was stationed near Mount Fuji in Japan.

For each diagnosed respiratory disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that such disorder or disorders first manifested during active service or was due to an event or injury in service, such as exposure to "lava dust" from Mount Fuji, as opposed to being caused by another factor or factors.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

